        

REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT, dated as of October 7, 2013, is made and
entered into by and between Empire State Realty Trust, Inc., a Maryland
corporation (the "Company"), and the Holders (as defined herein).
RECITALS
WHEREAS, in connection with the initial public offering (the "IPO") of shares of
the Company's Class A common stock, $0.01 par value per share (the "Class A
Common Stock"), the Company and Empire State Realty OP, L.P., a Delaware limited
partnership (the "Operating Partnership"), have entered into certain agreements
pursuant to which they will engage in certain formation transactions (the
"Formation Transactions"), pursuant to which holders of interests (or certain
related parties) (collectively, the "Existing Holders") in the entities
participating in the Formation Transactions (the "Existing Entities") will
receive, in exchange for their respective interests in the Existing Entities,
directly or indirectly through distributions of such securities by the Existing
Entities, (i) units representing limited partnership interests (the "OP Units")
of the Operating Partnership, redeemable, under certain circumstances, into
shares of Class A Common Stock on a one-for-one basis (the "Contributor OP
Interests"); (ii) shares of Class B Common Stock, $0.01 par value per share (the
"Class B Common Stock") of the Company, convertible, under certain
circumstances, into shares of Class A Common Stock on a one-for-one basis (the
"Contributor REIT Interests" and, together with the Contributor OP Interests,
the "Contributor Interests"); (iii) shares of Class A Common Stock (the "Initial
Contributor Shares"); and/or (iv) cash;
WHEREAS, the Company plans to grant at the closing of the IPO (i) shares of
restricted Class A Common Stock ("Restricted Shares") pursuant to Restricted
Stock Agreements (the "Restricted Stock Agreements") between the Company and
certain members of its senior management team and independent directors (the
"Restricted Share Recipients") as an award under the Company's 2012 Equity
Incentive Plan (the "Equity Plan"); and/or (ii) LTIP Units ("Management LTIP
Units") pursuant to LTIP Award Agreements (the "LTIP Award Agreements") between
the Company and certain members of its senior management team and independent
directors (the "LTIP Recipients") as an award under the Equity Plan;
WHEREAS, the Company may, from time to time, grant to members of its senior
management team and its independent directors additional awards under the Equity
Plan consisting of, or based upon, shares of Class A Common Stock (the
"Additional Plan Shares"); and
WHEREAS, the Company desires to enter into this Agreement with the Holders (as
defined below) in order to grant the Holders the registration rights contained
herein.
NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
Section 1.Definitions. As used in this Agreement, the following terms shall have
the following meanings:
"1% Holder" shall mean (i) the Helmsley Trust and (ii) the Malkin Group.
"1% Holder Piggy-Back Registration" shall have the meaning set forth in
Section 2.3 of this Agreement.

 
1
 




--------------------------------------------------------------------------------




"Additional Plan Shares" shall have the meaning set forth in the Recitals
hereof.
"Agreement" shall mean this Registration Rights Agreement as originally executed
and as amended, supplemented or restated from time to time.
"Board" shall mean the Board of Directors of the Company.
"Business Day" shall mean any day other than Saturday, Sunday or a day on which
commercial banks in New York, New York are directed or permitted to be closed.
"Class A Common Stock" shall have the meaning set forth in the Recitals hereof.
"Class B Common Stock" shall have the meaning set forth in the Recitals hereof.
"Commission" shall mean the Securities and Exchange Commission.
"Company" shall have the meaning set forth in the introductory paragraph hereof.
"Company Piggy-Back Registration" shall have the meaning set forth in
Section 2.2(a) of this Agreement.
"Contributor Interests" shall have the meaning set forth in the Recitals hereof.
"Contributor OP Interests" shall have the meaning set forth in the Recitals
hereof.
"Contributor REIT Interests" shall have the meaning set forth in the Recitals
hereof.
"Contributor Shares" shall mean the Initial Contributor Shares, the shares of
Class A Common Stock that may be acquired by the Holders in connection with the
exercise by such Holders of the exchange or conversion rights associated with
the Contributor Interests and all such shares of Class A Common Stock owned as
of the date hereof by any member of the Malkin Group.
"Controlling Person" shall have the meaning set forth in Section 5(a) of this
Agreement.
"Convertible Class B Common Stock" shall mean shares of Class B Common Stock
that may be automatically converted to shares of Class A Common Stock pursuant
to Section 6.3.7 of the Articles of Amendment and Restatement of the Company.
"Demand Holder" shall have the meaning set forth in Section 2.2(a) of this
Agreement.
"Demand Period" shall mean the period commencing on the date that is six (6)
months after the closing of the IPO and ending on the Resale Shelf Effective
Date.
"Demand Registration" shall have the meaning set forth in Section 2.2(a) of this
Agreement.
"Demand Registration Notice" shall have the meaning set forth in Section 2.2(a)
of this Agreement.
"Demand Registration Statement" shall have the meaning set forth in
Section 2.2(a) of this Agreement.

 
2
 




--------------------------------------------------------------------------------




"Depositary" shall mean The Depository Trust Company, or any other depositary
appointed by the Company, provided, however, that such depositary must have an
address in the Borough of Manhattan, in the City of New York.
"End of Suspension Notice" shall have the meaning set forth in Section 3(a) of
this Agreement.
"Equity Plan" shall have the meaning set forth in the Recitals hereof.
"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended (or
any corresponding provision of succeeding law) and the rules and regulations
thereunder.
"Exchangeable OP Units" shall mean OP Units that may be redeemable for cash or,
at the Company's option, exchangeable for shares of Class A Common Stock
pursuant to Section 8.06 of the Amended and Restated Agreement of Limited
Partnership of the Operating Partnership.
"Existing Entities" shall have the meaning set forth in the Recitals hereof.
"Existing Holders" shall have the meaning set forth in the Recitals hereof.
"FINRA" shall mean the Financial Industry Regulatory Authority, Inc.
"Helmsley Trust" means the Estate of Leona M. Helmsley, The Leona M. and Harry
B. Helmsley Charitable Trust and their respective affiliates, assigns and
transferees.
"Holders" shall mean (i) the Existing Holders, the LTIP Recipients and the
Restricted Share Recipients as holders of Registrable Securities and (ii) any
direct or indirect transferee (to the extent permitted under the Articles of
Amendment and Restatement of the Company, the Amended and Restated Agreement of
Limited Partnership of the Operating Partnership, the Restricted Award
Agreements, or the LTIP Award Agreements, as applicable) of such Registrable
Securities from an Existing Holder, an LTIP Recipient or a Restricted Share
Recipient, as the case may be, provided, that such transferee agrees in writing
to be bound by all the provisions hereof. For purposes of this Agreement, the
Company may deem and treat the registered holder of a Registrable Security as
the Holder and absolute owner thereof, unless notified to the contrary in
writing by the registered Holder thereof.
"Initial Contributor Shares" shall have the meaning set forth in the Recitals
hereof.
"IPO" shall have the meaning set forth in the Recitals hereof.
"Issuer Shelf Effective Date" shall have the meaning set forth in
Section 2.1(b)(iii) of this Agreement.
"Issuer Shelf Registration Statement" shall have the meaning set forth in
Section 2.1(b)(i) of this Agreement.
"Liabilities" shall have the meaning set forth in Section 5(a)(i) of this
Agreement.
"LTIP Award Agreements" shall have the meaning set forth in the Recitals hereof.
"LTIP Recipients" shall have the meaning set forth in the Recitals hereof.
"LTIP Units" shall mean OP Units issued by the Operating Partnership classified
as LTIP Units.

 
3
 




--------------------------------------------------------------------------------




"Malkin Group" shall mean all of the following, as a group: Anthony E. Malkin,
Peter L. Malkin and each of their lineal descendents (including spouses of such
descendents), any estates of any of the foregoing, any trusts now or hereafter
established for the benefit of any of the foregoing, or any corporation,
partnership, limited liability company or other legal entity controlled by
Anthony E. Malkin for the benefit of any of the foregoing.
"Market Value" shall mean, with respect to the Class A Common Stock, the average
of the daily market price for the ten (10) consecutive trading days immediately
preceding the date of a written request for an Underwritten Offering pursuant to
Section 2.1(c) hereto or for registration pursuant to Section 2.2(a) hereto. The
market price for each such trading day shall be: (i) if the Class A Common Stock
is listed or admitted to trading on any securities exchange, the closing price,
regular way, on such day, or if no such sale takes place on such day, the
average of the closing bid and asked prices on such day, in either case as
reported in the principal consolidated transaction reporting system, (ii) if the
Class A Common Stock is not listed or admitted to trading on any securities
exchange, the last reported sale price on such day or, if no sale takes place on
such day, the average of the closing bid and asked prices on such day, as
reported by a reliable quotation source designated by the Company, or (iii) if
the Class A Common Stock is not listed or admitted to trading on any securities
exchange and no such last reported sale price or closing bid and asked prices
are available, the average of the reported high bid and low asked prices on such
day, as reported by a reliable quotation source designated by the Company, or if
there shall be no bid and asked prices on such day, the average of the high bid
and low asked prices, as so reported, on the most recent day (not more than
ten (10) days prior to the date in question) for which prices have been so
reported; provided that if there are no bid and asked prices reported during the
ten (10) days prior to the date in question, the Market Value of the Class A
Common Stock shall be determined by the Board acting in good faith on the basis
of such quotations and other information as it considers, in its reasonable
judgment, appropriate.
"Management LTIP Units" shall have the meaning set forth in the Recitals hereof.
"Management Shares" shall mean the Class A Common Stock that may be acquired by
the LTIP Recipients in connection with the exercise by such LTIP Recipients of
the exchange rights associated with the Management LTIP Units.
"Non-requesting Holders" shall have the meaning set forth in Section 2.3 of this
Agreement.
"Notice and Questionnaire" shall mean a written notice, substantially in the
form attached as Exhibit A, delivered by a Holder to the Company (i) notifying
the Company of such Holder’s desire to include Registrable Securities held by it
in a Resale Shelf Registration Statement, (ii) containing all information about
such Holder required to be included in such Resale Shelf Registration Statement
in accordance with applicable law, including Item 507 of Regulation S-K
promulgated under the Securities Act, as amended from time to time, or any
similar successor rule thereto, and (iii) pursuant to which such Holder agrees
to be bound by the terms and conditions hereof.
"Operating Partnership" shall have the meaning set forth in the Recitals hereof.
"OP Units" shall have the meaning set forth in the Recitals hereof.
"Person" shall mean any individual, partnership, corporation, limited liability
company, joint venture, association, estate, trust, unincorporated organization
or other governmental or legal entity.

 
4
 




--------------------------------------------------------------------------------




"Public Existing Entities" shall mean Empire State Building Associates L.L.C., a
New York limited liability company, 60 East 42nd St. Associates L.L.C., a New
York limited liability company and 250 West 57th St. Associates L.L.C., a New
York limited liability company.
"Primary Shares" shall have the meaning set forth in Section 2.1(b)(i) of this
Agreement.
"Recommended Offering Size" shall have the meaning set forth in Section 2.4 of
this Agreement.
"Registrable Securities" shall mean at any time (i) the Contributor Shares,
(ii) the Management Shares, (iii) the Restricted Shares and (iv) the Additional
Plan Shares, each upon original issuance thereof and at all times subsequent
thereto, including upon the transfer thereof by the original Holders or any
subsequent Holders and any securities issued in respect of such securities by
reason of or in connection with any exchange for or replacement of such
securities or any stock dividend, stock distribution, stock split, purchase in
any rights offering or in connection with any combination of shares,
recapitalization, merger or consolidation, or any other equity securities issued
pursuant to any other pro rata distribution with respect to the Class A Common
Stock, until, as to any particular Registrable Security, the earliest time as
one of the following shall have occurred: (i) a Registration Statement covering
all such securities has been declared effective by the Commission and all such
shares have been disposed of pursuant to such effective Registration Statement;
(ii) except in the case of Registrable Securities issued to the Helmsley Trust
pursuant to an effective Registration Statement on Form S-4, such securities
(other than Restricted Securities) were issued pursuant to an effective
Registration Statement, (iii) such Registrable Securities have been publicly
sold under Rule 144 under the Securities Act, (iv) with respect to Holders that
individually hold less than 1% of the Registrable Securities originally issued
in connection with the Formation Transactions, such Registrable Securities may
be sold in one transaction pursuant to Rule 144; or (v) such securities have
been otherwise transferred in a transaction that constitutes a sale thereof
under the Securities Act and such shares subsequently may be resold or otherwise
transferred by such transferee without registration under the Securities Act.
"Registration Statement" means any registration statement filed by the Company
with the Commission in compliance with the Securities Act (including any Shelf
Registration Statement or Demand Registration Statement) for a public offering
and sale of the Class A Common Stock or other securities of the Company,
including the prospectus, amendments and supplements to such registration
statement, including post-effective amendments, all exhibits and all materials
incorporated by reference or deemed to be incorporated by reference in such
registration statement (other than a registration statement (i) on Form S-4
(including the registration statement on Form S-4 filed with the Commission in
connection with the Formation Transactions) or Form S-8 or any successor form to
Form S-4 or Form S-8 or in connection with any employee or director welfare,
benefit or compensation plan, (ii) covering only securities proposed to be
issued in exchange for securities or assets of another entity, (iii) in
connection with an exchange offer or an offering of securities exclusively to
existing security holders of the Company or its subsidiaries, (iv) relating to a
transaction pursuant to Rule 145 of the Securities Act, (v) for an offering of
debt, or (vi) for a dividend reinvestment plan).
"Requesting Holder" shall have the meaning set forth in Section 2.1(c) of this
Agreement.
"Resale Shelf Effective Date" shall have the meaning set forth in Section 2.1(a)
of this Agreement.
"Resale Shelf Registration Statement" shall have the meaning set forth in
Section 2.1(a) of this Agreement.

 
5
 




--------------------------------------------------------------------------------




"Restricted Securities" means shares of Class A Common Stock issued under an
Issuer Shelf Registration Statement which if sold by the holder thereof would
constitute "restricted securities" as defined under Rule 144 under the
Securities Act.
"Restricted Shares" shall have the meaning set forth in the Recitals hereof.
"Restricted Share Recipients" shall have the meaning set forth in the Recitals
hereof.
"Restricted Stock Agreements" shall have the meaning set forth in the Recitals
hereof.
"Securities Act" shall mean the Securities Act of 1933, as amended.
"Selling Holder" shall mean a Holder who is selling Registrable Securities
pursuant to a Registration Statement pursuant to the terms hereof.
"Selling Holders' Counsel" shall mean the respective counsel for each 1% Holder
holding Registrable Securities included in a Registration Statement.
"Shelf Effectiveness Period" shall have the meaning set forth in Section 2.1(e)
of this Agreement.
"Shelf Registration Statement" shall mean a Resale Shelf Registration Statement
and/or an Issuer Shelf Registration Statement.
"Suspension Event" shall have the meaning set forth in Section 3(a) of this
Agreement.
"Suspension Notice" shall have the meaning set forth in Section 3(a) of this
Agreement.
"Underwritten Offering" shall mean a sale of securities of the Company to an
Underwriter or Underwriters for reoffering to the public.
"Underwriter" means a securities dealer who purchases any Registrable Securities
as principal and not as part of such dealer’s market-making activities.
Section 2.    Registrations.
2.1    Shelf Registration.
(a)    Resale Shelf Registration. Subject to Section 3 hereto, the Company
agrees to use commercially reasonable efforts to file with the Commission not
later than 12 months from the beginning of the first full calendar month
following the closing of the IPO with the Commission a "shelf" registration
statement on Form S-3 (or, if the Company is not eligible to use Form S-3, on
Form S-11 or any similar or successor form) with respect to the resale of all
the Registrable Securities by the Holders thereof (a "Resale Shelf Registration
Statement") for an offering to be made on a continuous basis pursuant to Rule
415 under the Securities Act. The Company shall use its commercially reasonable
efforts to cause such Resale Shelf Registration Statement to be declared
effective by the Commission within 120 days following the date of filing thereof
(the "Resale Shelf Effective Date"). The Resale Shelf Registration Statement
shall be on an appropriate form and the registration statement and any form of
prospectus included therein (or prospectus supplement relating thereto) shall
reflect the plan of distribution or method of sale as the Holders may from time
to time notify the Company. The Company agrees to use its commercially
reasonable efforts to provide

 
6
 




--------------------------------------------------------------------------------




notice to the Holders, including the form of Notice and Questionnaire attached
hereto as Exhibit A, on or prior to the date five (5) Business Days prior to the
Resale Shelf Effective Date.
At the time the Resale Shelf Registration Statement is declared effective, each
Holder that has delivered a duly completed and executed Notice and Questionnaire
to the Company on or prior to the date ten (10) Business Days prior to such time
of effectiveness shall be named as a selling securityholder in the Resale Shelf
Registration Statement and the related prospectus in such a manner as to permit
such Holder to deliver such prospectus to purchasers of Registrable Securities
in accordance with applicable law. If required by applicable law, subject to the
terms and conditions hereof, after effectiveness of the Resale Shelf
Registration Statement, the Company shall file a supplement to such prospectus
or amendment to the Resale Shelf Registration Statement not less than once a
calendar quarter as necessary to name as selling securityholders therein any
Holders that provide to the Company a duly completed and executed Notice and
Questionnaire and shall use reasonable efforts to cause any post-effective
amendment to such Resale Shelf Registration Statement filed for such purpose to
be declared effective by the Commission as promptly as reasonably practicable
after the filing thereof.
(b)    Issuer Shelf Registration.
(i)    The Company may, at its option, satisfy its obligation to prepare and
file a Resale Shelf Registration Statement pursuant to Section 2.1(a) solely
with respect to shares of Class A Common Stock issuable upon exchange of
Exchangeable OP Units and/or conversion of Convertible Class B Common Stock by
preparing and filing with the Commission not later than 12 months from the
beginning of the first full calendar month following the closing of the IPO one
or more "shelf" registration statements on Form S-3 (or, if the Company is not
eligible to use Form S-3, on Form S-11 or any similar or successor form) (an
"Issuer Shelf Registration Statement") providing for (i) the issuance by the
Company, from time to time, to the Holders of such Exchangeable OP Units and/or
Convertible Class B Common Stock upon redemption or conversion thereof, of
shares of Class A Common Stock registered under the Securities Act (the "Primary
Shares"); and (ii) to the extent such Primary Shares constitute Restricted
Securities, the registered resale thereof by their Holders from time to time in
accordance with the methods of distribution elected by the Holders and set forth
therein (but except as provided in Section 2.1(c) below, not an Underwritten
Offering).
(ii)    Notwithstanding Section 2.1(b)(i), the Company agrees to use
commercially reasonable efforts to file with the Commission not later than 12
months from the beginning of the first full calendar month following the closing
of the IPO with the Commission an Issuer Shelf Registration Statement with
respect to the shares of Class A Common Stock issuable upon exchange of
Exchangeable OP Units and Convertible Class B Common Stock issued to the
Existing Holders in the Public Existing Entities.
(iii)    The Company shall use its commercially reasonable efforts to cause any
Issuer Shelf Registration Statement to be declared effective by the Commission
within 120 days following the date of filing thereof (the "Issuer Shelf
Effective Date").
(c)    Underwritten Registered Resales. Any offering by a 1% Holder under a
Shelf Registration Statement shall be underwritten at the written request of
such 1% Holder (such holder the "Requesting Holder"), provided, that: (i) the
Registrable Securities requested to be registered in such Underwritten Offering
shall have a Market Value of at least $150,000,000 on the date of such request,
except that the fourth Underwritten Offering requested by the Helmsley Trust
under this Section 2.1(c) shall have a Market Value of at least $100,000,000 on
the date of such request; (ii) the Company shall not be obligated

 
7
 




--------------------------------------------------------------------------------




to effect more than two (2) Underwritten Offerings during any 12‑month period
following the Resale Shelf Effective Date; (iii) no 1% Holder shall have the
ability to effect more than four (4) Underwritten Offerings under this
Section 2.1(c); and (iv) the Company shall not be obligated to effect, or take
any action to effect, an Underwritten Offering (a) within 90 days following the
last date on which an Underwritten Offering was effected pursuant to this
Section 2.1(c) or Section 2.2(a); or (b) during any lock-up period required by
the Underwriters in any prior Underwritten Offering conducted by the Company on
its own behalf or on behalf of selling stockholders. Any request for an
Underwritten Offering hereunder shall be made to the Company in accordance with
the notice provisions set forth in Section 8(f) hereto.
(d)    Underwriters. The Requesting Holder shall select the book-running
managing Underwriter in connection with any Underwritten Offering pursuant to
Section 2.1(c); provided, that such managing Underwriter must be reasonably
satisfactory to the Company. The Requesting Holder may select any additional
investment banks and managers to be used in connection with the Underwritten
Offering; provided, that such additional investment bankers and managers must be
reasonably satisfactory to the Company.
(e)    Shelf Registration Effectiveness. Subject to Sections 2.1(f) and 3
hereof, the Company shall use commercially reasonable efforts to keep any Shelf
Registration Statement continuously effective for the period (the "Shelf
Effectiveness Period") beginning on the date on which a Shelf Registration
Statement is declared effective and ending on the date that all of the
Registrable Securities registered under a Shelf Registration Statement cease to
be Registrable Securities. During the period that a Shelf Registration Statement
is effective, the Company shall supplement or make amendments to the Shelf
Registration Statement, if required by the Securities Act or if reasonably
requested by the Holders (whether or not required by the form on which the
securities are being registered), including to reflect any specific plan of
distribution or method of sale, and shall use its commercially reasonable
efforts to have such supplements and amendments declared effective, if required,
as soon as practicable after filing.
(f)    Shelf Registration Subsequent Filings. The Company shall prepare and file
such additional Registration Statements as necessary and use its commercially
reasonable efforts to cause such Registration Statements to be declared
effective by the Commission so that a Shelf Registration Statement remains
continuously effective, subject to Section 3, with respect to the Registrable
Securities as and for the period required under Section 2.1(e), as applicable
(such subsequent Registration Statements to constitute a Resale Shelf
Registration Statement or an Issuer Shelf Registration Statement, as the case
may be, hereunder).
(g)    Selling Holders Become Party to Agreement. Each Holder acknowledges that
by participating in its registration rights pursuant to this Agreement, such
Holder will be deemed a party to this Agreement and will be bound by its terms,
notwithstanding such Holder's failure to deliver a Notice and Questionnaire;
provided, that any Holder that has not delivered a duly completed Notice and
Questionnaire shall not be entitled to be named as a Selling Holder in, or have
the Registrable Securities held by it covered by, a Shelf Registration
Statement.
2.2    Underwritten Demand Registration.
(a)    Subject to Section 3 hereof, at any time during the Demand Period, any 1%
Holder (the "Demand Holder") may deliver to the Company a written notice (a
"Demand Registration Notice") informing the Company of the Demand Holder's
desire to have their Registrable Securities with a Market Value of at least
$150,000,000 registered for sale under the Securities Act in an Underwritten
Offering (a "Demand Registration"); provided, that each 1% Holder shall have the
right to no more than one (1) Demand

 
8
 




--------------------------------------------------------------------------------




Registration during the Demand Period; provided, however, if a Resale Shelf
Registration Statement is not declared effective by the Commission on or prior
to the Resale Shelf Effective Date, each 1% Holder shall have the right to one
additional Demand Registration for each 180-day period following such Resale
Shelf Effective Date, during which the Resale Shelf Registration Statement is
not declared effective by the Commission. As soon as reasonably practicable
following receipt of a Demand Registration Notice, but in no event more than
forty-five (45) days following receipt of such notice, the Company shall use its
commercially reasonable efforts to prepare and file a registration statement on
an appropriate form with respect to such Demand Registration (the "Demand
Registration Statement") and shall use its commercially reasonable efforts to
cause such Demand Registration Statement to be declared effective by the
Commission within 120 days following the date of filing thereof. Any request for
a Demand Registration shall specify the number of Registrable Securities
proposed to be sold in the Underwritten Offering and shall be made to the
Company in accordance with the notice provisions set forth in Section 8(f)
hereto. A Demand Registration effected pursuant to this Section 2.2(a) shall not
be taken into account when calculating the number of Underwritten Offerings that
have been effected by any 1% Holder for purposes of Section 2.1(c)(iii) of this
Agreement.
(b)    Underwriters. The Demand Holder shall select the book-running managing
Underwriter in connection with any Demand Registration pursuant to
Section 2.2(a); provided, that such managing Underwriter must be reasonably
satisfactory to the Company. The Demand Holder may select any additional
investment banks and managers to be used in connection with the Underwritten
Offering; provided, that such additional investment bankers and managers must be
reasonably satisfactory to the Company.
2.3    Piggy-Back Rights. If the Company proposes to file a Registration
Statement with respect to an Underwritten Offering of Class A Common Stock
(i) by the Company for its own account or (ii) on behalf of a 1% Holder or if a
1% Holder requests an Underwritten Offering of its Registrable Securities
pursuant to Section 2.1(c), then the Company shall give written notice of such
proposed filing or request, as applicable, to all other 1% Holders (the
"Non-requesting Holders") as soon as practicable, and such notice shall offer
such Non-requesting Holders the opportunity to register or include, as
applicable, such number of shares of Registrable Securities as each such
Non-requesting Holder may request (a "1% Holder Piggy-Back Registration"). Each
Non-requesting Holder who wishes to participate in such Underwritten Offering
shall notify the Company in writing within five (5) Business Days after the
receipt by such Non-requesting Holder of the notice from the Company, and shall
specify in such notice the number of Registrable Securities to be included in
the Underwritten Offering, subject to Section 2.4. Subject to Section 2.4 below,
the Company shall be permitted to register such number of shares of Class A
Common Stock as it may elect with respect to Underwritten Offerings under
Sections 2.1(c) and 2.2(a) (each a "Company Piggy-Back Registration").
2.4    Reduction of Offering. Notwithstanding anything contained in Section 2.3,
if the managing Underwriter(s) of an Underwritten Offering described in Sections
2.1 or 2.2 advise the Company and the 1% Holders in writing that the size of the
intended offering is such that the success of the offering would be
significantly and adversely affected by (i) inclusion of the Registrable
Securities requested to be included by Non-requesting Holders in a 1% Holder
Piggy-Back Registration or (ii) the inclusion of Class A Common Stock requested
to be included by the Company in a Company Piggy-Back Registration, then:
(x) first, to the extent the Company has exercised a Company Piggy-Back
Registration, the amount of the Class A Common Stock to be offered for the
account of the Company shall be reduced to the extent necessary to reduce the
total amount of securities to be included in such Underwritten Offering to the
amount recommended by such managing Underwriter(s) (the "Recommended Offering
Size"), provided, that the amount of securities to be offered by the Company
shall not be reduced to less than $25,000,000 for each such Underwritten
Offering; (y) second, to the extent the reduction pursuant to clause (x) is not
sufficient

 
9
 




--------------------------------------------------------------------------------




to reduce the total amount of securities to be included in such Underwritten
Offering to the Recommended Offering Size, then the amount of Registrable
Securities to be offered for the account of the Non-requesting Holders shall be
reduced on a pro rata basis (based on the Registrable Securities requested for
inclusion therein) to the extent necessary to reduce the total amount of
securities to be included in such Underwritten Offering to the Recommended
Offering Size, provided, that if the Helmsley Trust exercises a 1% Holder
Piggy-Back Registration in connection with an Underwritten Offering under
Section 2.1(c) during the first year following the Resale Shelf Effective Date,
then its Registrable Securities included in such Underwritten Offering shall not
be reduced before the Registrable Securities of all other 1% Holders, including
the Registrable Securities of any Demand Holder or Requesting Holder in such
Underwritten Offering, has first been so reduced; and (z) third, to the extent
the reduction pursuant to clauses (x) and (y), as applicable, are not sufficient
to reduce the total amount of securities to be included in such Underwritten
Offering to the Recommended Offering Size, then the amount of Registrable
Securities to be offered for the account of the Requesting Holder or Demand
Holder, as applicable, shall be reduced on a pro rata basis (based on the
Registrable Securities requested for inclusion therein) to the extent necessary
to reduce the total amount of securities to be included in such Underwritten
Offering to the Recommended Offering Size.
Section 3.    Black-Out Periods.
(c)    Notwithstanding the provisions of Sections 2.1(a), 2.1(b), 2.1(c), 2.2(a)
or 4, the Company shall be permitted to postpone the filing of the Registration
Statement (including any Shelf Registration Statement and Demand Registration
Statement), and from time to time to require Holders not to sell under the
Registration Statement or to suspend the use or effectiveness thereof, for such
times as the Company reasonably may determine is necessary and advisable (but in
no event shall the Company be entitled to exercise such right more than two
times or for more than an aggregate of 150 days in any rolling 12-month period
commencing on the date of this Agreement, except as a result of a refusal by the
Commission to declare any post-effective amendment to the Registration Statement
effective after the Company has used all commercially reasonable efforts to
cause the post-effective amendment to be declared effective by the Commission,
in which case, the Company must terminate the black-out period immediately
following the effective date of the post-effective amendment), if any of the
following events shall occur (each such circumstance a "Suspension Event"):
(i) a majority of the Board determines in good faith that (A) the offer or sale
of any Registrable Securities would materially impede, delay or interfere with
any proposed financing, offer or sale of securities, acquisition, corporate
reorganization or other material transaction involving the Company, (B) after
the advice of counsel, the sale of Registrable Securities pursuant to the
Registration Statement would require disclosure of non-public material
information not otherwise required to be disclosed under applicable law, or
(C) (x) the Company has a bona fide business purpose for preserving the
confidentiality of such transaction, (y) disclosure would have a material
adverse effect on the Company or the Company's ability to consummate such
transaction, or (z) such transaction renders the Company unable to comply with
Commission requirements, in each case under circumstances that would make it
impractical or inadvisable, based on the advice of counsel, to cause the
Registration Statement (or such filings) to become effective or to promptly
amend or supplement the Registration Statement on a post effective basis, as
applicable; or (ii) a majority of the Board determines in good faith, upon the
advice of counsel, that it is in the Company's best interest or it is required
by law, rule or regulation to supplement the Registration Statement or file a
post-effective amendment to the Registration Statement in order to ensure that
the prospectus included in the Registration Statement (1) contains the
information required under Section 10(a)(3) of the Securities Act; (2) discloses
any facts or events arising after the effective date of the Registration
Statement (or of the most recent post-effective amendment) that, individually or
in the aggregate, represents a fundamental change in the information set forth
therein; or (3) discloses any material information with respect to the plan of
distribution that was not disclosed in the Registration Statement or any
material change to such information. Upon the occurrence of any such suspension,
the Company shall use its commercially reasonable efforts to

 
10
 




--------------------------------------------------------------------------------




cause the Registration Statement to become effective or to promptly amend or
supplement the Registration Statement on a post effective basis or to take such
action as is necessary to permit resumed use of the Registration Statement or
filing thereof as soon as possible.
The Company will provide written notice (a "Suspension Notice") to the Holders
and the Selling Holders' Counsel, if any, of the occurrence of any Suspension
Event. If as a result of a Suspension Event, the Registration Statement or
related prospectus contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made (in
the case of the prospectus) not misleading, each Holder agrees that (i) it will
immediately discontinue offers and sales of the Registrable Securities under the
Registration Statement until the Holder receives copies of a supplemental or
amended prospectus (which the Company agrees to promptly prepare) that corrects
the misstatement(s) or omission(s) referred to above and receives notice that
any post-effective amendment has become effective or unless otherwise notified
by the Company that it may resume such offers and sales, and (ii) it will
maintain the confidentiality of any information included in the written notice
delivered by the Company unless otherwise required by law or subpoena. If so
directed by the Company, each Holder will deliver to the Company (at the expense
of the Company) all copies of the prospectus covering the Registrable Securities
at the time of receipt of the Suspension Notice, other than permanent file
copies in the possession of such Holder's counsel. The Holders may recommence
effecting sales of the Registrable Securities pursuant to the Registration
Statement (or such filings) following further written notice to such effect (an
"End of Suspension Notice") from the Company, which End of Suspension Notice
shall be given by the Company to the Holders and to the Selling Holders'
Counsel, if any, promptly following the conclusion of any Suspension Event and
its effect.
(d)    In connection with any Registration Statement utilized by the Company to
satisfy its obligations under this Agreement, each Holder agrees to cooperate
with the Company in connection with the preparation of the Registration
Statement, and each Holder agrees that it will (i) respond within ten (10)
Business Days to any written request by the Company to provide or verify
information regarding the Holder or the Holder's Registrable Securities
(including the proposed manner of sale) that may be required to be included in
such Registration Statement and related prospectus pursuant to the rules and
regulations of the Commission, and (ii) provide in a timely manner information
regarding the proposed distribution by the Holder of the Registrable Securities
and such other information as may be requested by the Company from time to time
in connection with the preparation of and for inclusion in the Registration
Statement and related prospectus.
(e)    If all reports required to be filed by the Company pursuant to the
Exchange Act have not been filed by the required date taking into account any
permissible extension, upon written notice thereof by the Company to the
Holders, the rights of the Holders to offer, sell or distribute any Registrable
Securities pursuant to any Registration Statement or to require the Company take
action with respect to the registration or sale of any Registrable Securities
pursuant to any Registration Statement shall be suspended until the date on
which the Company has filed such reports, and the Company shall use commercially
reasonable efforts, taking into account the circumstances of the Company at such
time, to file the required reports as promptly as commercially practicable, and
shall notify the Holders as promptly as practicable when such suspension is no
longer required.
(f)    Notwithstanding any provision herein to the contrary, if the Company
shall give a Suspension Notice with respect to any Registration Statement
pursuant to Section 3(a), the Company agrees that it shall extend the period of
time during which such Registration Statement shall be maintained effective
pursuant to this Agreement by the number of days during the period from the date
of receipt by the Holders of the Suspension Notice to and including the date of
receipt by the Holders of the End of Suspension Notice

 
11
 




--------------------------------------------------------------------------------




and provide copies of the supplemented or amended prospectus necessary to resume
sales, with respect to each Suspension Event; provided, that, such period of
time shall not be extended beyond the date that Class A Common Stock covered by
such Registration Statement are no longer Registrable Securities.
Section 4.    Registration Procedures.
(a)    Subject to Section 3 hereof, in connection with the filing of any Shelf
Registration Statement (and, to the extent applicable, any Demand Registration
Statement) as provided in this Agreement, the Company shall use commercially
reasonable efforts to, as expeditiously as reasonably practicable:
(i)    prepare and file with the Commission a Registration Statement with
respect to such Registrable Securities, within the relevant time period
specified in Sections 2.1(a), 2.1(b)(ii) and/or 2.2(a) hereof, on the
appropriate form under the Securities Act, which form (1) shall be selected by
the Company, (2) shall be available for the registration and sale of the
Registrable Securities by the Selling Holders thereof, (3) shall comply as to
form in all material respects with the requirements of the applicable form and
include or incorporate by reference all financial statements required by the
Commission to be filed therewith or incorporated by reference therein, and
(4) shall comply in all respects with the requirements of Regulation S‑T under
the Securities Act, and otherwise comply with its obligations under Section 2
hereof;
(ii)    prepare and file with the Commission such amendments and post-effective
amendments to such Registration Statement as may be necessary under applicable
law to keep such Registration Statement effective for the applicable period; and
cause each prospectus to be supplemented by any required prospectus supplement,
and as so supplemented to be filed pursuant to Rule 424 (or any similar
provision then in force) under the Securities Act and comply with the provisions
of the Securities Act, the Exchange Act and the rules and regulations thereunder
applicable to them with respect to the disposition of all securities covered by
such Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the Selling Holders thereof;
(iii)    (1) notify each Holder of Registrable Securities, not later than ten
(10) Business Days after filing, that a Registration Statement with respect to
the Registrable Securities has been filed and advising such Holder that the
distribution of Registrable Securities will be made in accordance with any
method or combination of methods legally available by the Selling Holders of any
and all Registrable Securities and providing a Notice and Questionnaire for
completion by each such Holder desiring to be included as a Selling Holder
therein; (2) furnish to each Selling Holder of Registrable Securities and to
each Underwriter of an Underwritten Offering of Registrable Securities, if any,
without charge, as many copies of each prospectus, including each preliminary
prospectus, and any amendment or supplement thereto and such other documents as
such Selling Holder or Underwriter may reasonably request, including financial
statements and schedules in order to facilitate the public sale or other
disposition of the Registrable Securities; and (3) hereby consent to the use of
the prospectus or any amendment or supplement thereto by the Selling Holders of
Registrable Securities in connection with the offering and sale of the
Registrable Securities covered by the prospectus or any amendment or supplement
thereto;
(iv)    use its commercially reasonable efforts to register or qualify the
Registrable Securities by the time the applicable Registration Statement is
declared effective by the Commission under all applicable state securities or
"blue sky" laws of such jurisdictions as any Selling Holder of Registrable
Securities covered by the Registration Statement and each Underwriter of an

 
12
 




--------------------------------------------------------------------------------




Underwritten Offering of Registrable Securities shall reasonably request in
writing, and do any and all other acts and things which may be reasonably
necessary or advisable to enable each such Selling Holder and Underwriter to
consummate the disposition in each such jurisdiction of such Registrable
Securities owned by such Selling Holder; provided, however, that the Company
shall not be required to (1) qualify as a foreign corporation or as a dealer in
securities in any jurisdiction where it would not otherwise be required to
qualify but for this Section 4(a)(iv), or (2) take any action which would
subject it to general service of process or taxation in any such jurisdiction
where it is not then so subject;
(v)    notify promptly each Selling Holder of Registrable Securities under the
Registration Statement and, if requested by such Selling Holder, confirm such
advice in writing promptly at the address determined in accordance with
Section 8(f) of this Agreement (1) when the Registration Statement has become
effective and when any post‑effective amendments and supplements thereto become
effective, (2) of any request by the Commission or any state securities
authority for post‑effective amendments and supplements to the Registration
Statement and prospectus or for additional information after the Registration
Statement has become effective, (3) of the issuance by the Commission or any
state securities authority of any stop order suspending the effectiveness of the
Registration Statement or the initiation of any proceedings for that purpose,
(4) of the happening of any event or the discovery of any facts during the
period the Registration Statement is effective as a result of which the
Registration Statement or the related prospectus or any document incorporated by
reference therein contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading or, in the case of the prospectus, contains
any untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading (which
information shall be accompanied by an instruction to suspend the use of the
Registration Statement and the prospectus (such instruction to be provided in
the same manner as a Suspension Notice) until the requisite changes have been
made, at which time notice of the end of suspension shall be delivered in the
same manner as an End of Suspension Notice), (5) of the receipt by the Company
of any notification with respect to the suspension of the qualification of the
Registrable Securities, for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose and (6) of the filing of a
post‑effective amendment to the Registration Statement;
(vi)    furnish Selling Holders' Counsel, if any, copies of any comment letters
relating to the Selling Holders received from the Commission or any other
request by the Commission or any state securities authority for amendments or
supplements to the Registration Statement and prospectus or for additional
information relating to the Selling Holders;
(vii)    make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of the Registration Statement at the earliest
possible moment and to re-qualify the Registrable Securities for resale after
any suspension thereof;
(viii)    furnish to each Selling Holder of Registrable Securities, and each
Underwriter, if any, without charge, at least one conformed copy of each
Registration Statement and any post‑effective amendment thereto, including
financial statements and schedules (without documents incorporated therein by
reference and all exhibits thereto, unless requested);
(ix)    cooperate with the Selling Holders to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be sold and
not bearing any restrictive

 
13
 




--------------------------------------------------------------------------------




legends; and enable such Registrable Securities to be in such denominations and
registered in such names as the Selling Holders or the Underwriters, if any, may
reasonably request at least three (3) Business Days prior to the closing of any
sale of Registrable Securities;
(x)    upon the occurrence of any event or the discovery of any facts, as
contemplated by Sections 4(a)(v)(2) and 4(a)(v)(4) hereof, as promptly as
practicable after the occurrence of such an event, use its commercially
reasonable efforts to prepare a supplement or post‑effective amendment to the
Registration Statement or the related prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities, such prospectus will
not contain at the time of such delivery any untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, or will
remain so qualified, as applicable. At such time as such public disclosure is
otherwise made or the Company determines that such disclosure is not necessary,
in each case to correct any misstatement of a material fact or to include any
omitted material fact, the Company agrees promptly to notify each Selling Holder
of such determination and to furnish each Selling Holder such number of copies
of the prospectus as amended or supplemented, as such Selling Holder may
reasonably request;
(xi)    within a reasonable time prior to the filing of any Registration
Statement, any prospectus, any amendment to a Registration Statement or
amendment or supplement to a prospectus, provide copies of such document to the
Selling Holders' Counsel, if any, on behalf of such Selling Holder, consider
only changes reasonably requested by such Selling Holder's Counsel and make
representatives of the Company as shall be reasonably requested by the Selling
Holders of Registrable Securities available for discussion of such document;
(xii)    obtain one or more CUSIP numbers for the Registrable Securities not
later than the effective date of a Registration Statement, and provide the
Company's transfer agent with printed certificates for the Registrable
Securities, in a form eligible for deposit with the Depositary, in each case, to
the extent necessary or applicable;
(xiii)    enter into agreements (including underwriting agreements) and take all
other customary appropriate actions in order to expedite or facilitate the
disposition of such Registrable Securities whether or not an underwriting
agreement is entered into and whether or not the registration is an Underwritten
Offering:
(A)    make such representations and warranties to the Selling Holders of such
Registrable Securities and the Underwriters, if any, in form, substance and
scope as are customarily made by issuers to Underwriters in similar Underwritten
Offerings as may be reasonably requested by them;
(B)    obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to any managing Underwriter(s) and their counsel) addressed to the
Underwriters, if any, covering the matters customarily covered in opinions
requested in Underwritten Offerings and such other matters as may be reasonably
requested by the Underwriter(s);
(C)    obtain "comfort" letters and updates thereof from the Company's
independent registered public accounting firm (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or of
any business acquired

 
14
 




--------------------------------------------------------------------------------




by the Company for which financial statements are, or are required to be,
included in the Registration Statement) addressed to the Underwriter(s), if any
(to the extent consistent with Statement on Auditing Standards No. 72 of the
American Institute of Certified Public Accounts), such letters to be in
customary form and covering matters of the type customarily covered in "comfort"
letters to Underwriters in connection with similar Underwritten Offerings;
(D)    enter into a securities sales agreement with the Selling Holders and an
agent of the Selling Holders providing for, among other things, the appointment
of such agent for the Selling Holders for the purpose of soliciting purchases of
Registrable Securities, which agreement shall be in form, substance and scope
customary for similar offerings;
(E)    if an underwriting agreement is entered into, cause the same to set forth
indemnification provisions and procedures substantially equivalent to the
indemnification provisions and procedures set forth in Section 5 hereof with
respect to the Underwriters and all other parties to be indemnified pursuant to
said Section or, at the request of any Underwriters, in the form customarily
provided to such Underwriters in similar types of transactions; and
(F)    deliver such documents and certificates as may be reasonably requested
and as are customarily delivered in similar offerings to the Selling Holders of
a majority in principal amount of the Registrable Securities being sold and the
managing Underwriters, if any;
(xiv)    make available for inspection by any Underwriter participating in any
disposition pursuant to a Registration Statement, Selling Holders' Counsel and
any accountant retained by a majority in principal amount of the Registrable
Securities being sold, all financial and other records, pertinent corporate
documents and properties or assets of the Company reasonably requested by any
such persons, and cause the respective officers, directors and any other agents
of the Company to supply all information reasonably requested by any such
representative, Underwriter, counsel or accountant in connection with a
Registration Statement, and make such representatives of the Company available
for discussion of such documents as shall be reasonably requested by the Selling
Holders' Counsel; provided, however, that the Selling Holders' Counsel, if any,
and the representatives of any Underwriters will use commercially reasonable
efforts, to the extent reasonably practicable, to coordinate the foregoing
inspection and information gathering and to not materially disrupt the Company's
business operations;
(xv)    a reasonable time prior to filing any Registration Statement, any
prospectus forming a part thereof, any amendment to such Registration Statement,
or amendment or supplement to such prospectus, provide copies of such document
to the Underwriter(s) of an Underwritten Offering of Registrable Securities;
within five (5) Business Days after the filing of any Registration Statement,
provide copies of such Registration Statement to Selling Holders' Counsel; make
such changes in any of the foregoing documents prior to the filing thereof, or
in the case of changes received from Selling Holders' Counsel by filing an
amendment or supplement thereto, as the Underwriter or Underwriters, or in the
case of changes received from Selling Holders' Counsel relating to the Selling
Holders or the plan of distribution of Registrable Securities, as Selling
Holders' Counsel, reasonably requests; not file any such document in a form to
which any Underwriter shall not have previously been advised and furnished a
copy of or to which any Underwriter shall reasonably object; reasonably consider
the Selling Holders’ Counsel’s comments, if any, in preparing

 
15
 




--------------------------------------------------------------------------------




the Registration Statement; not include in any amendment or supplement to such
documents any information about the Selling Holders or any change to the plan of
distribution of Registrable Securities that would limit the method of
distribution of the Registrable Securities unless Selling Holders' Counsel has
been advised in advance and has approved such information or change; and make
the representatives of the Company available for discussion of such document as
shall be reasonably requested by the Selling Holders' Counsel, if any, on behalf
of such Selling Holder, Selling Holders' Counsel or any Underwriter;
(xvi)    cause senior representatives, including senior management, of the
Company to participate in any "road show" or "road shows" reasonably requested
by any Underwriter;
(xvii)    furnish to each Underwriter, if any, a signed counterpart, addressed
to such Selling Holder or Underwriter, of (i) an opinion or opinions of counsel
to the Company and (ii) if eligible under Statement on Auditing Standards No. 72
of the American Institute of Certified Public Accounts, a comfort letter or
comfort letters from the Company's independent public accountants, each in
customary form and covering such matters of the type customarily covered by
opinions or comfort letters, as the case may be, as the managing Underwriter or
Underwriters therefor reasonably requests;
(xviii)    use its commercially reasonable efforts to cause all Registrable
Securities to be listed on any national securities exchange;
(xix)    otherwise comply with all applicable rules and regulations of the
Commission and make available to its security holders, as soon as reasonably
practicable, an earnings statement covering at least 12 months which shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder; and
(xx)    cooperate and assist in any filings required to be made with the FINRA
and in the performance of any due diligence investigation by any Underwriter and
its counsel (including any "qualified independent Underwriter" that is required
to be retained in accordance with the rules and regulations of the FINRA).
The Company may (as a condition to a Holder's participation in a Registration)
require each Holder of Registrable Securities to furnish to the Company such
information regarding the Holders and the proposed distribution by such Holder
of such Registrable Securities as the Company may from time to time reasonably
request in writing.
Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event or the discovery of any facts of the type described in
Section 4(a)(v) hereof, such Holder will forthwith discontinue disposition of
Registrable Securities pursuant to a Registration Statement relating to such
Registrable Securities until such Holder's receipt of the copies of the
supplemented or amended prospectus contemplated by Section 4(a)(x) hereof, or
until such Holder is advised in writing by the Company that the use of the
Registration Statement may be resumed, and, if so directed by the Company, such
Holder will deliver to the Company (at the Company's expense) all copies in such
Holder's possession, other than permanent file copies then in such Holder's
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice.

 
16
 




--------------------------------------------------------------------------------




Section 5.    Indemnification.
(a)    Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Holder, and the respective officers, directors, partners,
trustees, executors, employees, representatives and agents of any such Person,
and each Person (a "Controlling Person"), if any, who controls (within the
meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange
Act) any of the foregoing Persons, as follows:
(i)    against any and all loss, liability, claim, damage, judgment, actions,
other liabilities and expense whatsoever (the "Liabilities"), as incurred,
arising out of any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement (or any amendment or supplement
thereto) pursuant to which Registrable Securities were registered under the
Securities Act, including all documents incorporated therein by reference, or
the omission or alleged omission therefrom of a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
arising out of any untrue statement or alleged untrue statement of a material
fact contained in any prospectus (or any amendment or supplement thereto) or the
omission or alleged omission therefrom at such date of a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;
(ii)    against any and all Liabilities, as incurred, to the extent of the
aggregate amount paid in settlement of any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or of
any claim whatsoever based upon any such untrue statement or omission, or any
such alleged untrue statement or omission; provided, that (subject to
Section 5(d) below) any such settlement is effected with the written consent of
the Company; and
(iii)    against any and all expense whatsoever, as incurred (including the fees
at standard non-premium rates and disbursements of counsel chosen by any
indemnified party), reasonably incurred in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue statement or omission, or any such alleged untrue statement or
omission, to the extent that any such expense is not paid under subparagraph (i)
or (ii) above;
provided, however, that this indemnity and hold harmless agreement shall not
apply to any Liabilities to the extent arising out of any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with written information furnished to the Company by such Holder
expressly for use in a Registration Statement (or any amendment thereto) or any
prospectus (or any amendment or supplement thereto). Such indemnity and hold
harmless agreement shall remain in full force and effect regardless of any
investigation made by or on behalf of the Holders or any such Controlling Person
and shall survive the transfer of such securities by the Holders.
(b)    Indemnification by the Holders. Each Holder severally (based on the
number of its Registrable Securities registered pursuant to this Agreement), but
not jointly, agrees to indemnify and hold harmless the Company and the other
selling Holders, and each of their respective officers, directors, partners,
employees, trustees, executors, representatives and agents, and each of their
respective Controlling Persons, against any and all Liabilities described in the
indemnity contained in Section 5(a) hereof, as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions,
made in the Registration Statement (or any amendment thereto) or any prospectus
included therein (or any amendment or supplement thereto) in reliance upon and
in conformity with written information with respect to such

 
17
 




--------------------------------------------------------------------------------




Holder furnished to the Company by such Holder expressly for use in the
Registration Statement (or any amendment thereto) or such prospectus (or any
amendment or supplement thereto); provided, however, that no such Holder shall
be liable for any claims hereunder in excess of the amount of net proceeds
received by such Holder from the sale of Registrable Securities pursuant to such
Registration Statement.
(c)    Notices of Claims, etc. Each indemnified party shall give notice as
promptly as reasonably practicable to each indemnifying party of any action or
proceeding commenced against it in respect of which indemnity may be sought
hereunder, but failure so to notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
and hold harmless agreement. An indemnifying party may participate at its own
expense in the defense of such action; provided, however, that counsel to the
indemnifying party shall not (except with the consent of the indemnified party)
also be counsel to the indemnified party. In no event shall the indemnifying
party or parties be liable for the fees and expenses of more than one counsel
(in addition to any local counsel) separate from their own counsel for all
indemnified parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances. Subject to Section 5(d) below, no indemnifying
party shall be liable for any settlement of any proceeding effected without its
written consent, which consent shall not be unreasonably withheld, but if
settled with such consent, or if there be a final judgment for the plaintiff,
the indemnifying party shall indemnify and hold harmless such indemnified
parties from and against any loss or liability (to the extent stated above) by
reason of such settlement or judgment. No indemnifying party shall, without the
prior written consent of the indemnified parties, settle or compromise or
consent to the entry of any judgment with respect to any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whosoever in respect of which indemnification or
contribution could be sought under this Section 5 (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.
(d)    Indemnification Payments. If at any time an indemnified party shall have
requested an indemnifying party consent to any settlement of the nature
contemplated by Sections 5(a)(ii) or 5(c), such indemnifying party agrees that
it shall be liable for such settlement, including any such related fees and
expenses of counsel, effected without its written consent if (i) such settlement
is entered into more than 45 days after receipt by such indemnifying party of
the aforesaid request; (ii) such indemnifying party shall have received notice
of the terms of such settlement at least 30 days prior to such settlement being
entered into; and (iii) such indemnifying party shall not have responded to such
indemnified party in accordance with such request prior to the date of such
settlement.
(e)    Contribution. If the indemnification provided for in this Section 5 is
for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any Liabilities referred to therein, then each indemnifying
party shall contribute to the aggregate amount of such Liabilities incurred by
such indemnified party, as incurred, in such proportion as is appropriate to
reflect the relative fault of the Company on the one hand and the Holders on the
other hand in connection with the statements or omissions which resulted in such
Liabilities, as well as any other relevant equitable considerations; provided,
however, that no Holder shall be liable for any claims hereunder in excess of
the amount of net proceeds received by such Holder from the sale of Registrable
Securities pursuant to such Registration Statement.

 
18
 




--------------------------------------------------------------------------------




The relative fault of the Company on the one hand and the Holders on the other
hand shall be determined by reference to, among other things, whether any such
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Holders and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 5 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 5. The aggregate
amount of Liabilities incurred by an indemnified party and referred to above in
this Section 5 shall be deemed to include any such legal or other expenses
reasonably incurred by such indemnified party in investigating, preparing or
defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue or alleged untrue statement or omission or alleged
omission.
No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.
Section 6.    Market Stand-Off Agreement. Each Holder hereby agrees that it
shall not, directly or indirectly sell, offer to sell (including without
limitation any short sale), pledge, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant for the sale of or otherwise dispose of or transfer any
Registrable Securities or other Class A Common Stock or any securities
convertible into or exchangeable or exercisable for Class A Common Stock then
owned by such Holder (other than to permitted transferees of the Holders who
agree to be similarly bound) for up to 90 days following the date of an
underwriting agreement with respect to an underwritten public offering of the
Company's securities as requested by the managing underwriter of such
Underwritten Offering; provided, however, that:
(a)    the restrictions above shall not apply to Registrable Securities sold on
the Holders' behalf to the public in an Underwritten Offering pursuant to a
Registration Statement;
(b)    all officers and directors of the Company then holding Class A Common
Stock or securities convertible into or exchangeable or exercisable for Class A
Common Stock enter into similar agreements for not less than the entire time
period required of the Holders hereunder; and
(c)    the Holders shall be allowed any concession or proportionate release
allowed to any (i) officer, (ii) director, (iii) other holder of the Company's
Class A Common Stock that entered into similar agreements (with such proportion
being determined by dividing the number of shares being released with respect to
such officer, director or other holder of the Company's Class A Common Stock by
the total number of issued and outstanding shares held by such officer, director
or holder).
In order to enforce the foregoing covenant, the Company shall have the right to
place restrictive legends on the certificates representing the securities
subject to this Section 6 and to impose stop transfer instructions with respect
to the Registrable Securities and such other securities of each Holder (and the
securities of every other Person subject to the foregoing restriction) or to
assign a different CUSIP number therefor until the end of such period.
Section 7.    Termination; Survival. The rights of each Holder under this
Agreement shall terminate upon the date that such Holder ceases to hold any
Registrable Securities and with respect to the

 
19
 




--------------------------------------------------------------------------------




Company upon the end of the Shelf Effectiveness Period with respect to any Shelf
Registration Statement. Notwithstanding the foregoing, the obligations of the
parties under Sections 5 and 8 of this Agreement shall remain in full force and
effect following such time.
Section 8.    Miscellaneous.
(a)    Registration Expenses. The Company shall pay all expenses incident to the
performance by the Company of its registration obligations under Section 2
above, including, without limitation, (i) all expenses incurred in connection
with the preparation, printing and distribution of any Registration Statement
and prospectus and all amendments and supplements thereto, (ii) all stock
exchange, Commission and state securities registration, listing and filing fees,
(iii) all fees and expenses of complying with securities or "blue sky" laws,
(iv) all FINRA fees, (v) fees and disbursements of counsel for the Company and
fees and expenses for the independent certified public accountants retained by
the Company (including the expenses or costs associated with the delivery of any
opinions or comfort letters), (vi) all internal expenses of the Company
(including, without limitation, all salaries and expenses of its officers
performing legal or accounting duties); and (vii) the fees and expenses of any
person, including special experts, retained by the Company in connection with
the preparation of any Registration Statement. Except as required in this
Section 8, the Company shall have no obligation to pay (i) any fees, discounts
or commissions attributable to the sale of Registrable Securities; (ii) any
Holder's out-of-pocket expenses relating to the transactions contemplated by
this Agreement, provided, that the Company shall be obligated to pay any 1%
Holder's out-of-pocket expenses (including disbursements of such Selling
Holder's Counsel, accountants and other advisors) up to $25,000 in the aggregate
for each Underwritten Offering and each filing of a Resale Shelf Registration
Statement and a Demand Registration Statement; or (iii) any transfer taxes
relating to the registration for sale of the Registrable Securities.
(b)    Covenants Relating To Rule 144. For so long as the Company is subject to
the reporting requirements of Section 13 or 15 of the Exchange Act, the Company
covenants that it will file the reports required to be filed by it under the
Securities Act and Section 13(a) or 15(d) of the Exchange Act and the rules and
regulations adopted by the Commission thereunder. If the Company ceases to be so
required to file such reports, the Company covenants that it will upon the
request of any Holder of Registrable Securities (a) make publicly available such
information as is necessary to permit sales pursuant to Rule 144 under the
Securities Act, (b) deliver such information to a prospective purchaser as is
necessary to permit sales pursuant to Rule 144A under the Securities Act and it
will take such further action as any Holder of Registrable Securities may
reasonably request, and (c) take such further action that is reasonable in the
circumstances, in each case to the extent required from time to time to enable
such Holder to sell its Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by (i) Rule 144
under the Securities Act, as such Rule may be amended from time to time,
(ii) Rule 144A under the Securities Act, as such rule may be amended from time
to time, or (iii) any similar rules or regulations hereafter adopted by the
Commission. Upon the request of any Holder of Registrable Securities, the
Company will deliver to such Holder a written statement as to whether it has
complied with such requirements (at any time after 90 days after the effective
date of the first Registration Statement filed by the Company for an offering of
its Class A Common Stock to the general public) and of the Securities Act and
the Exchange Act (at any time after it has become subject to the reporting
requirements of the Exchange Act), a copy of the most recent annual and
quarterly report(s) of the Company, and such other reports, documents or
stockholder communications of the Company, and take such further actions
consistent with this Section 8(b), as a Holder may reasonably request in
availing itself of any rule or regulation of the Commission allowing a Holder to
sell any such Registrable Securities without registration.

 
20
 




--------------------------------------------------------------------------------




(c)    Participation in Underwritten Offerings. No Person may participate in any
Underwritten Offerings hereunder unless such Person (a) agrees to sell such
Person’s securities on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and
(b) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements and these registration rights provided for in
this Agreement. Except as provided in Sections 2.1(d) and 2.2(b), the Company
shall select the managing Underwriter or Underwriters in connection with any
Underwritten Offering.
(d)    No Inconsistent Agreements. The Company has not entered into and the
Company will not after the date of this Agreement enter into any agreement which
is inconsistent with the rights granted to the Holders of Registrable Securities
pursuant to this Agreement or otherwise conflicts with the provisions of this
Agreement. The rights granted to the Holders hereunder do not and will not for
the term of this Agreement in any way conflict with the rights granted to the
holders of the Company's other issued and outstanding securities under any such
agreements.
(e)    Amendments and Waivers. The provisions of this Agreement may be amended
or waived at any time only by the written agreement of the Company and the
Holders of a majority of the Registrable Securities; provided, however, that the
provisions of this Agreement may not be amended or waived without the consent of
each Holder of Registrable Securities adversely affected by such amendment or
waiver if such amendment or waiver adversely affects a portion of the
Registrable Securities but does not so adversely affect all of the Registrable
Securities; provided, further, that the provisions of the preceding provision
may not be amended or waived except in accordance with this sentence. Any
waiver, permit, consent or approval of any kind or character on the part of any
such Holder of any provision or condition of this Agreement must be made in
writing and shall be effective only to the extent specifically set forth in
writing. Any amendment or waiver effected in accordance with this paragraph
shall be binding upon each Holder of Registrable Securities and the Company.
(f)    Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, registered first-class
mail, facsimile or any courier guaranteeing overnight delivery.
If to the Company, to:
Empire State Realty Trust, Inc.
One Grand Central Place
60 E. 42nd Street
New York, New York 10165
Attention: Thomas N. Keltner, Jr.
Fax No.: 212-983-1385
Clifford Chance US LLP
31 West 52nd Street
60 E. 42nd Street
New York, New York 10019
Attention: Larry P. Medvinsky
Fax No.: 212-878-8375

 
21
 




--------------------------------------------------------------------------------




If to the Holder:
To the address indicated on the books and records of the Company's transfer
agent.
If to a transferee Holder, to the address of such Holder set forth in the
transfer documentation provided to the Company.
All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; two (2) Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged, if sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending
party) and on the next Business Day if timely delivered to an air courier
guaranteeing overnight delivery.
(g)    Successor and Assigns. This Agreement and the rights, duties and
obligations of the Holders hereunder may be freely assigned or delegated by such
Holder in conjunction with and to the extent of any transfer of Registrable
Securities held by any such Holder. This Agreement and the provisions hereof
shall inure to the benefit of and be binding upon all of the parties hereto and
their respective heirs, executors, personal and legal representatives,
successors and permitted assigns, including, without limitation, any successor
of the Company by merger, acquisition, reorganization, recapitalization or
otherwise; provided, however, that no such transfer or assignment shall be
binding upon or obligate the Company to any such assignee unless and until the
Company shall have received written notice of such transfer or assignment as
herein provided and a written agreement of the assignee to be bound by the
provisions of this Agreement. This Agreement is not intended to confer any
rights or benefits on any Persons that are not party hereto other than as
expressly set forth in Section 5 and this Section 8(g).
(h)    Specific Enforcement. Without limiting the remedies available to the
Holders, the Company acknowledges that any failure by the Company to comply with
its obligations under Section 2 hereof may result in material irreparable injury
to the Holders for which there is no adequate remedy at law, that it would not
be possible to measure damages for such injuries precisely and that, in the
event of any such failure, a Holder may obtain such relief as may be required to
specifically enforce the Company's obligations under Section 2 hereof.
(i)    Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
(j)    Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
(k)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO CONFLICT OF LAWS PRINCIPLES.
(l)    Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.
[SIGNATURE PAGE FOLLOWS]

 
22
 




--------------------------------------------------------------------------------







 
23
 




--------------------------------------------------------------------------------

        

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.
EMPIRE STATE REALTY TRUST, INC.
a Maryland corporation
By:
/s/ David A. Karp    
Name: David A. Karp
Title: Executive Vice President, Chief Financial Officer and Treasurer


 
 
 


